Citation Nr: 0810206	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1940  to April 1946 
and from December 1950 to May 1952.  The veteran died in 
April 2002 and the appellant is the veteran's surviving 
spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the appellant's claim of service 
connection for the cause of the veteran's death and the 
claims of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and 
38 U.S.C.A. § 1151.

The case was remanded to the RO by the Board in July 2006 for 
additional development and adjudicative action.  


FINDINGS OF FACT

1.  At the time of the veteran's death, the veteran had a 
pending claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU); and service connection was in effect for 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling; and arthritis of the left elbow, status 
post shell fragment wound, evaluated as noncompensable.

2.  The veteran died in April 2002 and the Certificate of 
Death lists the immediate cause of death as cerebrovascular 
disease and hypertension.  No other disabilities or diseases 
were listed as contributory causes.  

3.  Neither cerebrovascular disease nor hypertension were 
shown during service or within a year following discharge 
from service.  

4.  A May 2003 rating decision for accrued purposes only, 
assigned a TDIU effective from September 17, 2001, based on 
the evidence of record at the time of the veteran's death; 
the veteran's TDIU rating was not in effect for 10 years 
immediately prior to the date of his death. 

5.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

6.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 
1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.312, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claims 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
cause of death claim and the DIC claims are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claims.  The 
case was remanded for additional development in July 2006 and 
an additional duty-to-assist letter was sent to the appellant 
in July 2006.  The appellant, in August 2006 correspondence, 
specifically noted that she did not have any other 
information or evidence to give to VA to substantiate her 
claims.  The appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of her claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant specifically contends that 
the veteran's service connected PTSD symptoms led to his 
death by causing undue stress on his heart.  Alternatively, 
the appellant maintains that the VA medical center was 
negligent in not properly caring for the veteran during in-
patient treatment received prior to his death, and for 
prematurely discharging him from the hospital.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a 
showing that either the fatal disorder or disease was 
incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular or atherosclerotic heart disease, was manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

There are other instances when service connection will be 
presumed.  The law provides for a presumption that certain 
diseases, under certain circumstances, were incurred in 
service when developed by a former POW.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(5), 3.309(c).  In particular, "[I]f a 
veteran is a former POW, the following diseases shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military naval, or air service even though there is no 
record of such disease during service . . atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)."  38 C.F.R. § 3.309(c).

The veteran died in April 2002.  The certificate of death 
lists the immediate cause of the veteran's death as 
cerebrovascular disease and hypertension.  There are no other 
underlying causes of death listed on the death certificate.  
During the veteran's lifetime, service connection was in 
effect for PTSD, rated at 70 percent disabling at the time of 
death, and arthritis of the left elbow, status post shell 
fragment wound, rated as noncompensable at the time of death.  

At the time of the veteran's death, he had a pending claim 
for entitlement to a TDIU.  In a May 2003 rating decision, 
issued subsequent to the veteran's death, entitlement to a 
TDIU was established for accrued purposes only, effective 
from September 17, 2001.  

Neither the veteran, during his lifetime, nor the appellant 
ever claimed POW status.  

The veteran's service medical records are completely negative 
for findings, complaints or diagnosis of any hypertension or 
cerebrovascular disease, or any symptoms related thereto.  

The medical evidence of record shows that the veteran 
suffered a stroke in February 1999.  A July 2001 VA 
examination noted a diagnosis of PTSD, and indicated that the 
veteran's medications included Coumadin, Terazosin, and 
simvastatin therapy.  

In August 2001, the veteran's medications included 
Citalopram, Venlafaxine, and Effexor according to a VA 
examination report.  According to a VA treatment record that 
some month, the veteran's medications included Warafin, 
Simvastatin, Terazosin, and Diltiazem.  

In October 2001, the veteran was seen for complaints of late 
effects of CVA (cerebrovascular accident, or stroke).  The 
examiner noted that the veteran had a CVA several year back, 
and has had a difficult time bouncing back.  He had been on 
low-dose Coumadin since that time.  On physical examination, 
the veteran spoke barely above a whisper, walked very slowly, 
ambulated with a cane, and needed standby assistance to get 
on and off the exam table.  Lungs were clear and the heart 
had regular rate and rhythm.  

At the time of a December 2001 VA psychiatric examination, 
the veteran's medications included Gabapentin, Venlafaxine, 
Trazodone, Diltiazem, Terazosin, and Tylenol.  The veteran 
complained of chronic pain, weakness, inability to walk, 
failing memory, recurrent thoughts of World War II, and 
nightmares.  The Axis I diagnoses included PTSD and vascular 
dementia.  Axis III diagnoses included arthritis, 
hypertension, benign prostatic hypertrophy, and status post 
cerebrovascular accident.  

A January 2002 VA primary care note indicated that the 
veteran continued to have some residual effects of his CVA.  
The veteran was also hard of hearing, suffered from reflux 
and hypertension, and had hyperlipidemia.  Generalized aches 
and pains were noted throughout, and the veteran had an itchy 
scalp with flaky areas.  The veteran appeared more alert, 
laughed easily, and appeared happier than the previous visit.  
On physical examination, the veteran moved slowly and 
deliberately.  He needed standby assistance to get on the 
examination table.  There was minor congestion noted on the 
left side of the right lower lung lobe.  Heart had regular 
rate and rhythm.  Blood pressure was good, pulse was 
elevated.  The assessment was that the patient's mobility had 
improved.

The record further shows that the veteran received emergency 
treatment at a VA hospital in mid-April 2002 for injuries 
sustained during a fall at his home.  The triage notes show 
that the veteran fell during the night, landed on his left 
hip, and then hit his left shoulder.  The veteran did not 
lose consciousness or black out.  The diagnostic impression 
was left humerus fracture.  During the hospital stay, an 
electrocardiogram was performed which revealed abnormal 
results.  The veteran was subsequently released from the VA 
hospital with a sling and was informed to return in one week 
for orthopedic follow-up.  Lortab was prescribed for pain.  
The examiner also noted that the veteran should have further 
work-up because of his recent falls that were becoming more 
frequent.  The veteran died approximately four days after he 
was released from the hospital.  

The appellant's physician reviewed the veteran's medical 
records at the appellant's request, and in an April 2004 
memorandum, noted that the veteran was taking the following 
three medications just prior to his death:  mirtazapine, 
venlafaxine, and gabapentin.  The physician opined that all 
of those medications, singly or in combination, could very 
likely contribute to somnolence and frequent falls in an 
elderly man.  

In VA medical opinions of August 2006 and February 2007, VA 
psychologists noted that it was impossible to definitively 
state the extent to which PTSD may have caused or maintained 
the veteran's cerebrovascular disease or hypertension.  The 
August 2006 opinion noted that the veteran was not 
hospitalized for psychiatric symptoms in April 2002, and 
furthermore, there was no indication that he was a danger to 
himself or others immediately before, during, or in the four 
days after the hospitalization.  Also, the psychologist 
pointed out that there was no indication that the veteran's 
symptoms of nightmares and intrusive memories had become 
unstable.  As such, there was no psychiatric reason to keep 
the veteran hospitalized.  The February 2007 psychologist 
opined, based on a review of the record, that there was no 
carelessness, negligence, lack of proper skill or errors in 
judgment in the delivery of the veteran's mental health 
services prior to his death.  

The claims file was subsequently sent to a cardiologist for 
review and opinion.  Based on a complete review of the claims 
file, the VA cardiologist opined, in an August 2007 report, 
that the veteran's PTSD did not contribute to the veteran's 
death.  The examiner first noted that the veteran's cause of 
death was hypertension and cerebrovascular disease.  PTSD was 
not one of the etiologies of hypertension and/or 
cerebrovascular disease.  The examiner acknowledged that 
spells of PTSD can sometimes exacerbate already existing 
hypertension, and uncontrolled hypertension can cause CVA; 
however, a review of the records showed that his hypertension 
was reasonably controlled prior to his death.  

The examiner also opined that the VA medical center was not 
negligent in releasing the veteran from the hospital just 
prior to his death.  The examiner noted that the veteran was 
examined in the Triage area when he fell in his house, and he 
was found to have impacted fracture of the surgical neck of 
the left humerus.  The veteran was stable during the 
examination.  An EKG was done during his visit, and it showed 
atrial flutter/Fib with a rate of 122/mt, non specific ST T 
wave changes and left axis deviation.  Review of the file of 
the veteran revealed that he had a history of Atrial fib as 
far back as 1999 and though his heart rate was relatively 
rapid; that was relatively normal per his wife according to 
the notes of the ER physician.  Moreover, the veteran did not 
have any symptoms associated with the rapid heart rate such 
as syncope, chest pains or shortness of breath.  

In sum, the medical opinions in this case do not support the 
appellant's contentions.  The opinions do not show that the 
veteran's service-connected PTSD contributed to his death, 
and as explained in greater detail below, there is no 
evidence showing any negligence on the part of the VA 
hospital staff with regard to his release from 
hospitalization in April 2002.  

Similarly, the record does not suggest that the veteran's 
cerebrovascular disease and hypertension began during service 
or within a year following discharge from service.  

Although the appellant is competent to testify as to her 
husband's behavior and actions, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the appellant is not 
competent to provide an opinion as to whether the veteran's 
death by cerebrovascular disease and/or hypertension is 
service-related or that the veteran's service-connected PTSD 
substantially contributed to the veteran's death.  It is 
clear that the appellant sincerely believes that her late 
husband's death is service-related; however, the competent 
medical evidence of record does not support those assertions.  
The service medical records are entirely negative for 
findings of cerebrovascular disease or hypertension, and no 
medical professional has suggested that the veteran's 
service-connected PTSD caused or substantially contributed to 
the veteran's death.  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.  

III.  DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1952, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.  

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for PTSD, 
evaluated as 70 percent disabling.  A May 2003 rating 
decision, issued after the veteran's death, determined that 
the veteran was entitled to a TDIU effective from September 
17, 2001, the effective date of the assignment of the 
increased rating to 70 percent for the service-connected 
PTSD.  Prior to that date, his combined evaluation had been 
less than 100 percent.  In other words, the veteran was not 
in receipt of a total disability rating for a period of ten 
years immediately preceding his death as required under 38 
U.S.C.A. § 1318(b).  Therefore, the appellant is not eligible 
for DIC benefits under 38 U.S.C.A. § 1318(b) on the grounds 
that the veteran had not been in receipt of, or actually 
established entitlement to, a total rating for ten years 
prior to his death.  38 C.F.R. § 3.22.  The effective date 
for the assignment of the TDIU is the date on which the 
veteran met the scheduler requirements for a TDIU based on 
the date he filed his claim for an increased rating for the 
service-connected PTSD.  There is no earlier claim for 
increase, or for entitlement to a TDIU, nor is there earlier 
evidence that the veteran was unemployable due solely to his 
service connected disorders prior to this date.

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  DIC pursuant to 38 U.S.C.A. § 1151

The appellant maintains that her husband was not stable at 
the time of his discharge from the VA hospital in April 2002, 
and should not have been released at that time.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

When it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of that paragraph and paragraph (d)(1) or (d)(2) 
of that section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of that section.  Actual 
causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32.  Minor deviations 
from the requirements of § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally 
or in writing) or implied under the circumstances specified 
in § 17.32(b), as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In this case, there is no indication that the veteran was 
negligently discharged from the hospital prematurely.  
Although the appellant's private doctor noted that the 
veteran was on multiple medications, any one of which could 
have made him more likely to fall, that doesn't equate to 
negligence on the part of VA.  As the record reflects, the 
veteran had been on multiple medications for quite some time, 
and the doctor in April 2002 specifically noted that the 
veteran should undergo a work-up as a result of the increased 
frequency of his falls.  

The veteran's "abnormal EKG" from April 2002 is 
acknowledged; however, the VA doctor who reviewed the entire 
claims file in August 2007 specifically noted that the 
veteran's wife explained that the veteran's irregular heart 
rate was not out of the ordinary, and this is supported by 
the evidence of record which indicates that the veteran had a 
history of atrial fib as far back as 1999.  Furthermore, such 
irregular heart beat in April 2002 was not accompanied by 
other symptoms that might indicate imminent danger such as 
syncope, chest pains or shortness of breath.  

It is unfortunate that the veteran passed away shortly after 
his return from the VA hospital in April 2002; however, the 
medical evidence of record does not support the appellant's 
contentions that the veteran's death could have been avoided 
but for negligence on the part of VA.  The evidence of record 
does not show that the veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

The VA doctor's opinion in August 2007 was based on a 
thorough review of the evidence of record, and he found no 
evidence that the proximate cause of the veteran's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
hospital care or medical treatment.  This opinion is 
particularly probative considering that it was made based 
upon a thorough review of all evidence of record.

The only evidence to the contrary is the appellant opinion 
that the veteran's death was due to improper hospital care 
prior to his death.  Although the appellant is competent to 
testify as to her experiences and what comes to her through 
her senses, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the appellant currently possesses a recognized degree of 
medical knowledge that would render her opinion on medical 
diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  As such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151; there is 
no doubt to be resolved; and entitlement to DIC is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

The claim for DIC benefits under 38 U.S.C.A. § 1151 is 
denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


